Citation Nr: 1538442	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to March 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These appeals were processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  A January 2008 rating decision denied the claim of entitlement to service connection for PTSD.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's PTSD was caused by an in-service event and is related to active service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims, which is not prejudicial to the Veteran, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the January 2008 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  In a February 2012 PTSD Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with chronic PTSD.  Additionally, the examiner noted that the Veteran's stressor of seeing burnt vehicles and bodies while in Iraq, as well as coming across enemy soldiers holding weapons before they surrendered, met Criterion A to support a diagnosis of PTSD.  The examiner noted that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness, or horror.  A May 2015 PTSD DBQ from a private physician noted that the Veteran's PTSD symptoms were related to his service in the Army from 1977 to 1993.  This evidence was not before the AOJ in January 2008 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2015) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the January 2008 decisions and the claims must be reopened.

III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence of a current diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2015); see 75 Fed. Reg. 39843 (July 13, 2010).

IV.  Analysis

The Veteran satisfies the first threshold element of service connection for PTSD, medical evidence of a current diagnosis of PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2012 DBQ, the Veteran was diagnosed with chronic PTSD.

Affording the Veteran the benefit of the doubt, he satisfies the second element of service connection for PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred.  Id; 38 C.F.R. § 3.102 (2015).  While in Iraq, the Veteran served as a military police officer (MP) in the 14th Military Police Brigade.  In the February 2012 DBQ, the examiner noted that one of the Veteran's PTSD stressors was that he saw burnt vehicles and bodies while in Iraq collecting prisoners.  Additionally, while in Iraq, the Veteran came into contact with Iraqi soldiers armed with weapons.  Even though the Iraqi soldiers surrendered, the Veteran was still afraid prior to them surrendering.  The Board finds the Veteran's statements about his duties in Iraq to be competent and credible, and thus, they satisfy the second element of service connection for PTSD.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran satisfies the third threshold elements of service connection for PTSD, a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In the February 2012 DBQ, the examiner noted that the Veteran's reported stressor of seeing dead bodies in Iraq met Criterion A to support a diagnosis of PTSD.  Additionally, the examiner noted that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The Veteran's response involved intense fear, helplessness, or horror.  

The Veteran met Criterion B to support a diagnosis of PTSD in that he had recurrent and distressing recollections of the event, including images, thoughts, or perceptions.  The Veteran met Criterion C to support a diagnosis of PTSD in that he made efforts to avoid thoughts, feelings, or conversations associated with his trauma, had feelings of detachment or estrangement from others, and had restricted range of affect.  The Veteran met Criterion D to support a diagnosis of PTSD in that he had difficulty falling or staying asleep, had irritability or outbursts of anger, and had an exaggerated startle response.  

The Veteran met Criterion E to support a diagnosis of PTSD in that the duration of the symptoms described above in Criteria B, C, and D was more than one month.  The Veteran met Criterion F to support a diagnosis of PTSD in that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  
In a May 2014 assessment summary from a private physician, the Veteran was diagnosed with PTSD due to his military service.  The examiner noted that the Veteran's PTSD induced thoughts plagued him as a result of events that occurred while serving in the US Army with tours of duty in Iraq, Kuwait, and Saudi Arabia.  

Given the nature of the Veteran's stressor and the examiners' indication that it met criterion A to support a diagnosis of PTSD, the Board presumes that the stressor was related to fear of hostile military activity.  As such, service connection for PTSD is warranted.


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


